Exhibit 10.2

MAX CAPITAL GROUP LTD.

2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”), effective as of the
         day of                     , 2       (the “Grant Date”) by and between
Max Capital Group Ltd. (the “Company”), and                              (the
“Grantee”), evidences the grant by the Company of restricted Common Share units
(the “Award”) to the Grantee on such date and the Grantee’s acceptance of the
Award in accordance with the provisions of the Company’s 2008 Stock Incentive
Plan, as amended, (the “Plan”). The Company and the Grantee agree as follows:

 

1. Basis for Award. This Award is made under the Plan pursuant to Section 9
thereof.

 

2. Restricted Stock Units Awarded.

 

  (a) The Company hereby awards to the Grantee, in the aggregate,             
restricted Common Share units (“Restricted Stock Units”), which shall be subject
to the terms of the Plan and this Agreement.

 

  (b) The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books of the Company (the “Account”). On any
given date, the value of each Restricted Stock Unit comprising the Award shall
equal the Fair Market Value of one Common Share. The Award shall vest and settle
in accordance with Section 3 hereof.

 

3. Vesting and Settlement.

 

  (a) Except as otherwise provided in the Plan and this Agreement, the
Restricted Stock Units shall vest and become non-forfeitable with respect to
[100% of such Restricted Stock Units on the third anniversary]1 of the Grant
Date (the “Vesting Date”); provided, that, the Grantee is then serving as a
director on the Board. If the Grantee’s service as a director on the Board is
terminated at any time prior to the Vesting Date, the unvested Restricted Stock
Units subject to the Award shall automatically be forfeited upon such cessation
of services, unless otherwise provided in Section 3(b) or Section 3(c). On the
Vesting Date, the Company shall settle the Restricted Stock Units and as a
result thereof (i) issue and deliver to the Grantee one Common Share for each
such Restricted Stock Unit (the “RSU Shares”) (and upon such settlement, the
Restricted Stock Units shall cease to be credited to the Account) and (ii) enter
the Grantee’s name as a shareholder of record with respect to the RSU Shares on
the books of the Company; provided, however, that the Committee may elect, in
its discretion, to pay cash or part cash and part Common Shares in lieu of
delivering only Common Shares in respect of such Restricted Stock Units. If a
cash payment is made in lieu of delivery of

 

1

The Compensation Committee (the “Committee”) of the Company’s Board of Directors
may include a different vesting period or a pro rata vesting provision in
certain awards.

 

1



--------------------------------------------------------------------------------

 

Common Shares, the amount of such payment shall be equal to the fair market
value of the Common Shares as of the Vesting Date, less an amount equal to any
federal, state, local and non-U.S. income and employment taxes required to be
withheld.

 

  (b) Death, Disability. In the event of the Grantee’s death or upon the
Grantee’s removal from the Board on account of Disability (as defined below), a
pro rata portion of the Restricted Stock Units shall vest and be settled in
accordance with the third sentence of Section 3(a) as of the date of such
termination, and all other unvested Restricted Stock Units shall immediately
terminate and be forfeited. The pro rata portion of the Restricted Stock Units
that vests shall be calculated by multiplying the number of Restricted Stock
Units by a fraction, the numerator of which shall equal the number of
consecutive days the Grantee has served as a director on the Board from the
Grant Date to the date of removal, and the denominator of which shall equal
            (rounded to the nearest whole number).

For purposes of this Agreement, “Disability” shall mean the removal of the
Grantee as a director on the Board upon 30 days’ notice in the event that the
Grantee suffers a mental or physical disability that shall have prevented
him/her from performing his/her material duties for a period of at least 120
consecutive days or 180 non-consecutive days within any 365 day period;
provided, that, the Grantee shall not have returned to full-time performance of
his/her duties within 30 days following receipt of such notice.

 

  (c) Retirement. Upon the Grantee’s Retirement (as defined below), vesting (and
settlement) shall continue according to the schedule set forth in Section 3(a)
as if the Grantee continued to serve as a director on the Board;

For purposes of this Agreement, “Retirement” shall be defined as the Grantee’s
termination of service as a director on the Board on account of his/her
voluntary resignation, death or Disability if the sum of the Grantee’s age and
years of service as a director on the Board equals at least 55.

 

  (d) Change in Control. Upon the occurrence of a Change in Control (as defined
in the Plan), all unvested Restricted Stock Units shall automatically become
vested and shall be settled in accordance with the third sentence of
Section 3(a).

 

4. Dividend Equivalents. If the Company pays a cash dividend on its outstanding
Common Shares for which the Record Date (for purposes of this Agreement, the
“Record Date” is the date on which shareholders of record are determined for
purposes of paying the cash dividend on Common Shares) occurs after the Grant
Date, the Grantee shall receive a cash payment equal to the amount of the
ordinary cash dividend paid by the Company on a single Common Share multiplied
by the number of Restricted Stock Units awarded under this Agreement that are
unvested and unpaid as of such Record Date.

 

5.

Restrictions. The Award granted hereunder may not be sold, pledged or otherwise
transferred (other than by will or the laws of descent and distribution or as
otherwise

 

2



--------------------------------------------------------------------------------

 

permitted by the Committee) and may not be subject to lien, garnishment,
attachment or other legal process. The Grantee acknowledges and agrees that,
with respect to each Restricted Stock Unit credited to his/her Account, the
Grantee has no voting rights with respect to the Company unless and until such
Restricted Stock Unit is settled in RSU Shares pursuant to Section 3(a) hereof.

 

6. Compliance with Laws and Regulations. The issuance and transfer of RSU Shares
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Shares may be listed at the
time of such issuance or transfer. Prior to the issuance of any RSU Shares, the
Company may require that the Grantee (or the Grantee’s legal representative upon
the Grantee’s death or Disability) enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or with this Agreement.

 

7. No Right to Continued Service. Nothing in this Agreement shall confer upon
the Grantee any right to continue to serve the Company or shall affect the right
of the Company to terminate the Grantee’s service as a director.

 

8. General Assets. All amounts credited to the Grantee’s Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company. The Grantee’s interest in the Account shall make the Grantee only a
general, unsecured creditor of the Company.

 

9. Rights as Shareholder. Upon and following the Vesting Date, the Grantee shall
be the record owner of the RSU Shares (if the Restricted Stock Units are settled
in RSU Shares) unless and until such shares are sold or otherwise disposed of,
and as record owner shall be entitled to all rights of a shareholder of the
Company (including voting rights). Prior to the Vesting Date, the Grantee shall
not be deemed for any purpose to be the owner of the Common Shares underlying
the Restricted Stock Units subject to the Award.

 

10. Governing Law; Modification. This Agreement shall be governed by the laws of
the state of New York without regard to conflict of law principles. The
Agreement may not be modified except in writing signed by both parties.

 

11. Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the Plan have
the same definitions as provided in the Plan. The terms and provisions of the
Plan are incorporated herein by reference, and the Grantee hereby acknowledges
receiving a copy of the Plan and has had an opportunity to review the Plan and
agrees to be bound by all of the terms and provisions of the Plan. In the event
of a conflict or inconsistency between the terms and provisions of the Plan and
the provisions of this Agreement, the Plan shall govern and control.

 

3



--------------------------------------------------------------------------------

12. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Grantee.

 

13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision shall be severable and enforceable
to the extent permitted by law.

 

14. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be delivered by
registered or certified first class mail, return receipt requested, telecopier,
courier service or personal delivery:

If to the Company:

Max Capital Group Ltd.

Max House

2 Front Street

Hamilton HM 11

Bermuda

If to the Grantee, at the Grantee’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

 

15. Beneficiary. The Grantee may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the executor or administrator of the Grantee’s
estate shall be deemed to be the Grantee’s beneficiary.

 

16. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Grantee and
the beneficiaries, executors and administrators, heirs and successors of the
Grantee.

 

17. Amendment of Award. Subject to Section 10 of this Agreement, the Committee
at any time and from time to time may amend the terms of this Award; provided,
however, the Grantee’s rights under this Award shall not be materially and
adversely affected by any such amendment without the Grantee’s consent.

 

18. Adjustments. This Award is subject to adjustment pursuant to Section 12 of
the Plan.

 

19. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

 

4



--------------------------------------------------------------------------------

20. Entire Agreement. This Agreement and the Plan contain the entire agreement
between the parties hereto with respect to the subject matter contained herein
and supersede all prior communications, representations and negotiations in
respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless in writing and signed by the parties hereto.

 

21. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
set forth below.

 

MAX CAPITAL GROUP LTD. By:       Name:   Title:   Date: GRANTEE By:       Name:
  Date:

 

6